Citation Nr: 0740236	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-25 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned an initial rating of 0 
percent.


FINDINGS OF FACT

1.  A May 2007 VA audiological examination is invalid because 
the veteran provided unreliable responses.

2.  VA audiometric test results from September 2003 show that 
the veteran had Level I hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.85, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in May 2005 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, what evidence the veteran should 
provide, informed the veteran that it was the veteran's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send in any evidence in the veteran's 
possession that pertained to the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was supplied with notice of the type of evidence 
necessary to establish an effective date or higher rating by 
a letter dated in August 2006.

Although these notices were delivered after the initial 
denial of the claim, the claim was subsequently readjudicated 
in May 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The veteran 
has not been precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and pertinent private treatment 
records have been obtained and the veteran has submitted 
various lay statements.  38 U.S.C.A. § 5103A, 38 C.F.R. § 
3.159.  The veteran was also accorded VA examinations in 
September 2003 and May 2007.  38 C.F.R. § 3.159(c) (4).  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issue 
on appeal, and that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Initial Rating for Bilateral Hearing Loss

In an October 2003 rating decision, the RO established 
service connection for the veteran's bilateral hearing loss 
with an evaluation of 0 percent.  In January 2004, the 
veteran appealed the October 2003 rating decision and is 
currently seeking a higher initial evaluation for bilateral 
hearing loss.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases where the 
original rating assignment is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

In both claims for a higher rating on an original claim and 
an increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Under the law and regulations that have been in effect since 
before the veteran filed his claim for service connection of 
his bilateral hearing loss in May 2003, the rating assigned 
for hearing loss is determined by a mechanical application of 
the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 
11 auditory acuity levels ranging from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq. Tables VI and VII as set 
forth following 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned. 
38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b).

The veteran underwent a VA audiological examination in May 
2007.  The VA audiologist reported that the veteran offered 
many part-word responses inconsistent with the pure tone 
thresholds offered.  The audiologist concluded that the 
veteran's current level of functioning could not be assessed 
because the responses provided by the veteran were 
unreliable.

Since the veteran's responses were unreliable at the May 2007 
examination, the Board is left to rely on the results of the 
VA audiological examination from September 2003.  The 
September 2003 report showed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
35
45
50
LEFT
30
40
40
55

Pure tone averages were 39 in the right ear and 41 in the 
left ear.  Speech recognition ability was 100 percent in the 
right ear and 98 percent in the left ear.  These results 
correspond to Level I for both ears under Table VI.  These 
test scores result in the veteran's bilateral hearing loss 
being rated as noncompensably disabling under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85.  Therefore, a compensable 
evaluation is not warranted under Table VII.  Id.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c). Therefore, a compensable 
initial rating is not warranted under these rating criteria.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable initial disability rating for service-
connected bilateral hearing loss.  Additionally, referral for 
the assignment of an  extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) is not warranted.  The evidence of record 
does not reveal an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).   


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


